DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-14, and 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by EP 2,990,775 to Handler et al. (provided by applicant).

In regards to claims 1-7, 12-14, and 18-20 Handler discloses and shows in Figure 1, an extensometer system for measuring deformation on a test specimen comprising: 
a screen (28, 29) comprising a reflective surface (par. 27, 29);
a testing system (24) to subject a test specimen to one or more forces (par. 28);
one or more light sources (inherent) to direct light to a surface of a test specimen (23) and a screen (28, 29) (par. 27, 29), wherein the test specimen is arranged between the one or more light sources and the screen (par. 28-29); and 
an imaging device (22) (par. 32) to capture images of the test specimen while subjected to a stress-inducing force via a testing system (24) (par. 28), the imaging device configured to transmit the images to a processor (34, 36) (par. 33) to calculate deformation of the test specimen as a result of the stress-inducing force (Par. 33-35).  
wherein the images are generated from light reflected from one or markers on the test specimen or from light reflected from the screen to create a silhouette of the test specimen (par. 29-30);
[claim 2] further comprising a processor configured to: receive two or more images of the test specimen from the imaging device (par. 33, 58); and compare a first image to a second image to determine a change in a characteristic of the test specimen as a result of the stress-inducing force (par. 32-33, 53-55, 58);
[claim 3] wherein the test specimen further comprises a contrast coating (applicant’s one or more markers) arranged on the surface of the test specimen (par. 27, 30-31);
[claim 4] wherein the characteristic is one of a size, shape or location of the one or more markers (par. 27, 30-31);  
[claim 5] wherein the characteristic is one of a size, shape or location of an edge of the test specimen (par. 27, 30-31);  
[claim 6] wherein deformation is determined in two orthogonal directions (Figures 2-4);  
[claim 7] wherein deformation is determined in the axial direction and in the transverse direction (Figures 2-4);
[claim 12] wherein the processor includes a field programmable gate array (par. 12, 73);  
[claim 13] wherein the processor and the field programmable gate array are located on the single circuit board (par. 12, 73).  
[claim 19] wherein the imaging device is configured to transmit the images to a processor to calculate deformation of on the test specimen as a result of the stress-inducing force (par. 12, 33, 73);   
[claim 20] further comprising a testing system (24) to subject the test specimen to one or more forces to provide the stress-inducing force (par. 28).

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Handler.

In regards to claims 8-11 and 17, Handler differs from the limitations in that it is silent to the extensometer system, [claim 8] wherein the light source emits polarized light or infrared light [claim 9] wherein the imaging device is configured to capture polarized light or infrared light reflected from the screen or the test specimen, wherein the markers reflect light from the light source to the imaging device and the screen reflects light to create a dark silhouette of the test specimen for edge analysis; [claim 10] wherein the light source or the imaging device further comprises a filter; [claim 11] further including an auxiliary camera link connector input for receiving an image of the test specimen, which is subjected to a stress-inducing load; [claim 17] wherein the screen further comprises a reflective filter.  
However, polarized or infrared light sources, light or detector filters, and auxiliary cameras are all well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Handler to include the light sources, filters and detectors discussed above for the advantage of utilizing well-known optical devices, with a reasonable expectation of success. 

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2877